         Case 2:20-mj-00019-BWC Document 12 Filed 08/25/20 Page 1 of 2


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   By casbell at 12:27 pm, Aug 25, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                CASE NO.: 220-mj-19

 KURT JAMES SMITH,

                Defendant.

                                           ORDER


       On July 13, 2020, the United States District Court for the Middle District of Florida,

issued a warrant for the arrest of Kurt James Smith in the case of United States of America v.

Kurt James Smith, Case No. 8:99-cr-118-T-27TGW. Kurt James Smith appeared before the

undersigned on August 6, 2020 for his Initial Appearance on Rule 40 Transfer Out. Mr. Smith

was represented by counsel at that hearing. At that hearing Defendant requested an Identity

Hearing, a Preliminary Hearing and Detention Hearing all be held in this district. The Court set

the hearings for August 10, 2020. At the August 10, 2020, Defendant Kurt James Smith decided

he no longer wished to have an Identity Hearing and requested his Preliminary Hearing and

Detention Hearing be held in the Middle District of Florida. Mr. Smith executed an AO466A

Waiver of Rule 5 & 5.1 Hearings form, waiving his right to an identity hearing, preliminary

hearing and detention hearing in this district. Doc. 10. After hearing from the Government and

the Defense, it was ordered that Defendant be detained pending the transfer to the Middle

District of Florida, Tampa Division.

       IT ORDERED that the United States Marshal immediately transport Kurt James Smith,

together with a copy of this Order, to the Middle District of Florida, Tampa Division, and deliver
         Case 2:20-mj-00019-BWC Document 12 Filed 08/25/20 Page 2 of 2



the Defendant to the United States Marshal for that district, or to another officer authorized to

receive Mr. Smith. The marshal or officer in the Middle District of Florida should immediately

notify the United States Attorney and the Clerk of Court for that district of Mr. Smith’s arrival.

       The Clerk of this district must promptly transmit the documents in this case to the Middle

District of Florida, Tampa Division.

       SO ORDERED this 25th day of August, 2020.




                                                   _____________________________________
                                                   BENJAMIN W. CHEESBRO
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
